CROCKETT, Justice
(concurring) :
I concur in affirming the conviction, adding this comment: Appellant’s attack upon the verdict seems to overlook the fact that the jury is entitled to consider not only the direct evidence, but to draw all reasonable inferences that fairly can be deduced therefrom. Viewed in that light, it is my opinion that there was ample basis therein for them to believe that it was a “cow” and not “beef” that was stolen; and therefore there was no necessity for evidence of value.